Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an espresso coffee machine, classified in CPC A47J31/0657.
II. Claims 11-14, drawn to a process for pre-brewing and extracting coffee, classified in CPC A47J31/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method of pre-brewing and extracting coffee, Invention II, can be practiced by another coffee-brewing apparatus other than the espresso coffee machine of Invention I. Conversely, the espresso coffee machine, Invention I, can be used to brew coffee via a method other than that of Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A47J31/0657 along with a unique text search. Group II would not be searched as above and would require a search in at least CPC A47J31/10 along with a unique text search.
the Examiner would like to note that it is not clear if claim 11 as currently written is an independent or dependent claim. Should the Applicant, for example, either traverse the restriction, not elect the first invention, and/or not amend claim 11 to clarify its dependency status, claim 11 would be rejected under 35 U.S.C 112(d) as it fails to specify a further limitation of the subject matter claimed in the depended upon claim 1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 5th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761